

114 S129 IS: Repeal Executive Amnesty Act of 2015
U.S. Senate
2015-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 129IN THE SENATE OF THE UNITED STATESJanuary 8, 2015Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo repeal executive immigration overreach, to clarify that the proper constitutional authority for
			 immigration policy belongs to the legislative branch, and for other
 purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Repeal Executive Amnesty Act of 2015.(b)Table of contentsThe table of contents is as follows:Sec. 1. Short title; table of contents. Sec. 2. Severability. TITLE I—Parole authority Sec. 101. Parole reform. Sec. 102. Adjustment of status limited to aliens admitted to the United States. Sec. 103. Presence in the United States pursuant to parole added to priority date. Sec. 104. Admission and lawful presence required for employment authorization. TITLE II—Limitation on Executive overreach Sec. 201. Denial of funds for implementation of unauthorized actions. Sec. 202. Prohibition on hiring by U.S. Citizenship and Immigration Services. TITLE III—Unaccompanied alien children Sec. 301. Repatriation of unaccompanied alien children. Sec. 302. Special immigrant juvenile status for immigrants unable to reunite with either parent. Sec. 303. Modifications to preferential availability for asylum for unaccompanied alien minors. Sec. 304. Unaccompanied alien child defined. TITLE IV—Eligibility criteria for aliens to receive certain benefits Sec. 401. Aliens without lawful status ineligible to receive social security and medicare benefits. Sec. 402. Applying citizenship and immigration status eligibility criteria for Federal programs to Affordable Care Act benefits. Sec. 403. Aliens paroled into the United States ineligible for Federal public benefits. TITLE V—State and local enforcement of the immigration laws Sec. 501. Definitions. Sec. 502. Immigration law enforcement by States and localities. Sec. 503. Immunity. Sec. 504. Federal custody of inadmissible and deportable aliens in the United States apprehended by State or local law enforcement. Sec. 505. State Criminal Alien Assistance Program (SCAAP). Sec. 506. Limitation on State receipt of Federal funding. Sec. 507. ICE detainers. Sec. 508. Preservation of the Secure Communities program and removal of deportable aliens identified under the interoperable law enforcement and intelligence electronic data system. TITLE VI—Asylum Reform and Border Protection Sec. 601. Clarification of intent regarding taxpayer-provided counsel. Sec. 602. Credible fear interviews. Sec. 603. Recording expedited removal and credible fear interviews. Sec. 604. Safe third country. TITLE VII—Miscellaneous Sec. 701. Suspension of effectiveness of certain laws. Sec. 702. Temporary protected status reform. 2.SeverabilityIf any provision of this Act, or the application of such provision to any person or circumstance, is held invalid, the remainder of this Act, and the application of such provision to other persons not similarly situated or to other circumstances, shall not be affected by such invalidation.IParole authority101.Parole reform(a)In generalParagraph (5) of section 212(d) (8 U.S.C. 1182(d)) is amended to read as follows:(5)Humanitarian and public interest parole(A)In generalSubject to the provisions of this paragraph and section 214(f)(2), the Secretary of Homeland Security, in the sole discretion of the Secretary of Homeland Security, may on a case-by-case basis parole an alien into the United States temporarily, under such conditions as the Secretary of Homeland Security may prescribe, only—(i)for an urgent humanitarian reason (as described under subparagraph (B)); or(ii)for a reason deemed strictly in the public interest (as described under subparagraph (C)).(B)Humanitarian paroleThe Secretary of Homeland Security may parole an alien based on an urgent humanitarian reason described in this subparagraph only if—(i)the alien has a medical emergency and the alien cannot obtain necessary treatment in the foreign state in which the alien is residing or the medical emergency is life-threatening and there is insufficient time for the alien to be admitted through the normal visa process;(ii)the alien is needed in the United States in order to donate an organ or other tissue for transplant into a close family member; or(iii)the alien has a close family member in the United States whose death is imminent and the alien could not arrive in the United States in time to see such family member alive if the alien were to be admitted through the normal visa process.(C)Public interest paroleThe Secretary of Homeland Security may parole an alien based on a reason deemed strictly in the public interest described in this subparagraph only if the alien has assisted the United States Government in a matter, such as a criminal investigation, espionage, or other similar law enforcement activity, and either the alien’s presence in the United States is required by the Government or the alien’s life would be threatened if the alien were not permitted to come to the United States.(D)Limitations on the use of parole authority(i)Aliens ineligible for refugee statusThe Secretary of Homeland Security may not use the parole authority under this paragraph to permit to come to the United States aliens who have applied for and have been found to be ineligible for refugee status or any alien to whom the provisions of this paragraph do not apply.(ii)Aliens present in the United States ineligible for paroleThe Secretary of Homeland Security may not parole into the United States an alien who—(I)is physically present in the United States; and(II)(aa)has not been admitted to the United States; or(bb)was lawfully admitted to the United States as a nonimmigrant and remained in the United States unlawfully after the period of authorized stay ended.(iii)Limitation on work authorization and adjustment of statusIn the case of an alien who is present in the United States pursuant to a grant of parole under this paragraph, the Secretary of Homeland Security may not—(I)grant employment authorization to the alien; or(II)admit the alien to the United States as a nonimmigrant or as an alien admitted for lawful permanent residence.(E)Parole not an admissionParole of an alien under this paragraph shall not be considered an admission of the alien into the United States. When the purposes of the parole of an alien have been served, as determined by the Secretary of Homeland Security, the alien shall immediately return or be returned to the custody from which the alien was paroled and the alien shall be considered for admission to the United States on the same basis as other similarly situated applicants for admission.(F)Report to CongressNot later than 90 days after the end of each fiscal year, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives a report describing the number and categories of aliens paroled into the United States under this paragraph. Each such report shall contain information and data concerning the number and categories of aliens paroled, the duration of parole, and the current status of aliens paroled during the preceding fiscal year..(b)Effective dateThe amendment made by subsection (a) shall take effect on the first day of the first month beginning more than 60 days after the date of the enactment of this Act.102.Adjustment of status limited to aliens admitted to the United StatesSubsection (a) of section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended by striking or paroled.103.Presence in the United States pursuant to parole added to priority dateSection 203(e) of the Immigration and Nationality Act (8 U.S.C. 1153(e)) is amended—(1)in paragraph (3), by striking the period at the end and inserting , in accordance with the requirement under paragraph (4).; and(2)by adding at the end the following:(4)In the case of an applicant for a visa under this section who is present in the United States pursuant to a grant of parole under section 212(d)(5) for a period of time after making such application, the time period during which the applicant is present in the United States pursuant to such a grant of parole shall be added to the applicant’s priority date..104.Admission and lawful presence required for employment authorizationParagraph (3) of section 274A(h) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)) is amended—(1)by inserting an alien otherwise admitted to the United States and present in the United States with a lawful immigration status, who is before authorized to be so employed by this Act; and(2)by striking or by the Attorney General.IILimitation on Executive overreach201.Denial of funds for implementation of unauthorized actionsNotwithstanding any other provision of law, no funds or fees made available to the Secretary of Homeland Security, or to the head of any other Federal agency, may be used to implement, administer, enforce, or carry out (including through the issuance of any regulations) any of the policy changes set forth in the following memoranda:(1)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled Civil Immigration Enforcement: Priorities for the Apprehension, Detention, and Removal of Aliens (March 2, 2011).(2)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled Exercising Prosecutorial Discretion Consistent with the Civil Immigration Enforcement Priorities of the Agency for the Apprehension, Detention, and Removal of Aliens (June 17, 2011).(3)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled Prosecutorial Discretion: Certain Victims, Witnesses, and Plaintiffs (June 17, 2011).(4)The U.S. Citizenship and Immigration Services policy memorandum entitled Revised Guidance for the Referral of Cases and Issuance of Notices to Appear (NTAs) in Cases Involving Inadmissible and Removable Aliens (November 17, 2011).(5)The memorandum from the Principal Legal Advisor of U.S. Immigration and Customs Enforcement entitled Case-by-Case Review of Incoming and Certain Pending Cases (November 17, 2011).(6)The recommendations included in the report from the Director of U.S. Immigration and Customs Enforcement entitled ICE Response to the Task Force on Secure Communities Findings and Recommendations (April 27, 2012).(7)The memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children (June 15, 2012).(8)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled Civil Immigration Enforcement: Guidance on the Use of Detainers in the Federal, State, Local, and Tribal Criminal Justice Systems (December 21, 2012).(9)The U.S. Citizenship and Immigration Services policy memorandum entitled Adjudication of Adjustment of Status Applications for Individuals Admitted to the United States Under the Visa Waiver Program (November 14, 2013).(10)The memorandum from the Secretary of Homeland Security entitled Southern Border and Approaches Campaign (November 20, 2014).(11)The memorandum from the Secretary of Homeland Security entitled Policies for the Apprehension, Detention and Removal of Undocumented Immigrants (November 20, 2014).(12)The memorandum from the Secretary of Homeland Security entitled Secure Communities (November 20, 2014).(13)The memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents (November 20, 2014).(14)The memorandum from the Secretary of Homeland Security entitled Expansion of the Provisional Waiver Program (November 20, 2014).(15)The memorandum from the Secretary of Homeland Security entitled Policies Supporting U.S. High-Skilled Businesses and Workers (November 20, 2014).(16)The memorandum from the Secretary of Homeland Security entitled Families of U.S. Armed Forces Members and Enlistees (November 20, 2014).(17)The memorandum from the Secretary of Homeland Security entitled Directive to Provide Consistency Regarding Advance Parole (November 20, 2014).(18)The memorandum from the Secretary of Homeland Security entitled Policies to Promote and Increase Access to U.S. Citizenship (November 20, 2014).(19)The memorandum from the President entitled Modernizing and Streamlining the U.S. Immigrant Visa System for the 21st Century (November 21, 2014).(20)The memorandum from the President entitled Creating Welcoming Communities and Fully Integrating Immigrants and Refugees (November 21, 2014).202.Prohibition on hiring by U.S. Citizenship and Immigration ServicesThe head of U.S. Citizenship and Immigration Services may not appoint an individual to any position in U.S. Citizenship and Immigration Services until after the date that the President rescinds each memorandum described in paragraphs (10) through (20) of section 201.IIIUnaccompanied alien children301.Repatriation of unaccompanied alien children(a)In generalSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) is amended—(1)in subsection (a)—(A)in paragraph (2)—(i)by amending the heading to read as follows: Rules for unaccompanied alien children.;(ii)in subparagraph (A);(I)in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States;(II)in clause (i), by inserting and at the end;(III)in clause (ii), by striking ; and and inserting a period; and(IV)by striking clause (iii);(iii)in subparagraph (B)—(I)in the matter preceding clause (i), by striking (8 U.S.C. 1101 et seq.) may— and inserting (8 U.S.C. 1101 et seq.)—;(II)in clause (i), by inserting before permit such child to withdraw the following: may; and(III)in clause (ii), by inserting before return such child the following: shall; and(iv)in subparagraph (C)—(I)by amending the heading to read as follows: Agreements with foreign countries.; and(II)in the matter preceding clause (i), by striking The Secretary of State shall negotiate agreements between the United States and countries contiguous to the United States and inserting The Secretary of State may negotiate agreements between the United States and any foreign country that the Secretary determines appropriate; and(B)in paragraph (5)(D)—(i)in the matter preceding clause (i), by striking , except for an unaccompanied alien child from a contiguous country subject to the exceptions under subsection (a)(2), and inserting who does not meet the criteria listed in paragraph (2)(A); and(ii)in clause (i), by inserting before the semicolon at the end the following: , which shall include a hearing before an immigration judge not later than 14 days after being screened under paragraph (4);(2)in subsection (b)—(A)in paragraph (2)—(i)in the matter preceding subparagraph (A), by striking 48 hours and inserting 7 days;(ii)in subparagraph (A), by inserting before the semicolon the following: believed not to meet the criteria listed in subsection (a)(2)(A); and(iii)in subparagraph (B), by inserting before the period the following: and does not meet the criteria listed in subsection (a)(2)(A); and(B)in paragraph (3), by striking an unaccompanied alien child in custody shall and all that follows, and inserting the following:an unaccompanied alien child in custody—(A)in the case of a child who does not meet the criteria listed in subsection (a)(2)(A), shall transfer the custody of such child to the Secretary of Health and Human Services not later than 30 days after determining that such child is an unaccompanied alien child who does not meet such criteria; or(B)in the case of child who meets the criteria listed in subsection (a)(2)(A), may transfer the custody of such child to the Secretary of Health and Human Services after determining that such child is an unaccompanied alien child who meets such criteria.;(3)by adding at the end the following:(5)Information sharingThe Secretary of Health and Human Services shall share with the Secretary of Homeland Security any information requested on a child who has been determined to be an unaccompanied alien child and who is or has been in the custody of the Secretary of Health and Human Services, including the location of the child and any person to whom custody of the child has been transferred, for any legitimate law enforcement objective, including enforcement of the immigration laws.; and (4)in subsection (c)—(A)in paragraph (3), by inserting at the end the following:(D)Information about individuals with whom children are placed(i)Information to be provided to homeland securityBefore placing a child with an individual, the Secretary of Health and Human Services shall provide to the Secretary of Homeland Security, regarding the individual with whom the child will be placed, the following information:(I)The name of the individual.(II)The social security number of the individual.(III)The date of birth of the individual.(IV)The location of the individual’s residence where the child will be placed.(V)The immigration status of the individual, if known.(VI)Contact information for the individual.(ii)Special ruleIn the case of a child who was apprehended on or after June 15, 2012, and before the date of the enactment of the Repeal Executive Amnesty Act of 2015, who the Secretary of Health and Human Services placed with an individual, the Secretary shall provide the information listed in clause (i) to the Secretary of Homeland Security not later than 90 days after the date of the enactment of the Repeal Executive Amnesty Act of 2015.(iii)Activities of the secretary of homeland securityNot later than 30 days after receiving the information listed in clause (i), the Secretary of Homeland Security shall—(I)in the case that the immigration status of an individual with whom a child is placed is unknown, investigate the immigration status of that individual; and(II)upon determining that an individual with whom a child is placed is unlawfully present in the United States, initiate removal proceedings pursuant to chapter 4 of title II of the Immigration and Nationality Act (8 U.S.C. 1221 et seq.).; and(B)in paragraph (5)—(i)by inserting after to the greatest extent practicable the following: (at no expense to the Government); and(ii)by striking have counsel to represent them and inserting have access to counsel to represent them.(b)Effective dateThe amendments made by this section shall apply to any unauthorized alien child apprehended on or after June 15, 2012.302.Special immigrant juvenile status for immigrants unable to reunite with either parentSection 101(a)(27)(J)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)(i)) is amended by striking 1 or both of the immigrant’s parents and inserting either of the immigrant’s parents.303.Modifications to preferential availability for asylum for unaccompanied alien minorsSection 208 of the Immigration and Nationality Act (8 U.S.C. 1158) is amended—(1)by striking subsection (a)(2)(E); and(2)by striking subsection (b)(3)(C).304.Unaccompanied alien child definedSection 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)) is amended to read as follows:(2)The term unaccompanied alien child—(A)means an alien who—(i)has no lawful immigration status in the United States;(ii)has not attained 18 years of age; and(iii)with respect to whom—(I)there is no parent or legal guardian in the United States;(II)no parent or legal guardian in the United States is available to provide care and physical custody; or(III)no sibling over 18 years of age, aunt, uncle, grandparent, or cousin over 18 years of age is available to provide care and physical custody; except that(B)such term shall cease to include an alien if at any time a parent, legal guardian, sibling over 18 years of age, aunt, uncle, grandparent, or cousin over 18 years of age of the alien is found in the United States and is available to provide care and physical custody (and the Secretary of Homeland Security and the Secretary of Health and Human Services shall revoke accordingly any prior designation of the alien under this paragraph)..IVEligibility criteria for aliens to receive certain benefits401.Aliens without lawful status ineligible to receive social security and medicare benefitsSection 401(b) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(b)) is amended—(1)in paragraph (2), by adding at the end the following: For purposes of this paragraph, the term alien who is lawfully present in the United States means an alien who has been admitted to the United States, and whose period of lawful admission has not expired, and does not include an alien who is present in the United States pursuant to a grant of parole under section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)).; and(2)in paragraph (3), by adding at the end the following: For purposes of this paragraph, the term alien who is lawfully present in the United States has the meaning given such term in paragraph (2)..402.Applying citizenship and immigration status eligibility criteria for Federal programs to Affordable Care Act benefits(a)Applying qualified alien eligibility criteria to ACA benefits(1)Temporary high risk health insurance pool programSection 1101(d)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18001(d)(1)) is amended by striking or is lawfully present and all that follows through section 1411) and inserting or is a qualified alien (as defined in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)), as determined in accordance with section 1411.(2)Eligibility to participate in ExchangesSection 1312(f)(3) of such Act (42 U.S.C. 18032(f)(3)) is amended—(A)in the paragraph heading, by inserting certain after limited to; and(B)by striking an alien lawfully present in the United States and inserting an alien who is a qualified alien (as defined in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)).(3)State health programs for low-income individuals not eligible for MedicaidSection 1331(e)(1)(B) of such Act (42 U.S.C. 18051(e)(1)(B)) is amended by striking lawfully present in the United States and inserting who is a qualified alien (as defined in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)).(4)Tax credit providing premium assistance for coverage under qualified health plansSection 36B of the Internal Revenue of 1986 is amended—(A)in subsection (c)(1)(B)—(i)in the heading, by striking individuals lawfully present in the United States and inserting qualified aliens; and(ii)in clause (ii), by striking an alien lawfully present in the United States and inserting an alien who is a qualified alien (as defined in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)); and(B)in subsection (e)(2), by striking lawfully present in the United States and inserting who is a qualified alien (as defined in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)).(5)Reduced cost-sharing for certain individuals under qualified health plansSection 1402(e)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(e)(2)) is amended by striking lawfully present in the United States and inserting who is a qualified alien (as defined in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)).(6)Eligibility determinationsSection 1411 of the Patient Protection and Affordable Care Act (42 U.S.C. 18081) is amended—(A)in subsection (a)(1), by striking an alien lawfully present in the United States and inserting a qualified alien (as defined in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)); and(B)in subsection (c)(2)(B)—(i)in clause (i)(I), by striking an alien lawfully present in the United States and inserting a qualified alien (as defined in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)); and(ii)in clause (ii)(II), by striking an alien lawfully present in the United States and inserting a qualified alien (as defined in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)).(7)Advance determination and payment of premium tax credits and cost-sharing reductionsSection 1412(d) of the Patient Protection and Affordable Care Act (42 U.S.C. 18082(d)) is amended—(A)in the heading, by striking Lawfully Present and inserting citizens, nationals, or qualified aliens; and(B)by striking not lawfully present in the United States and inserting not citizens or nationals of the United States or aliens who are qualified aliens (as defined in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)).(8)Minimum essential coverage requirementSection 5000A(d)(3) of the Internal Revenue Code of 1986 is amended—(A)in the heading, by striking lawfully present and inserting citizens, nationals, or qualified aliens; and(B)by striking an alien lawfully present in the United States and inserting a qualified alien (as defined in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)).(9)Medicaid populationSection 1903(v)(1) of the Social Security Act is amended by striking who is not lawfully admitted for permanent residence or otherwise permanently residing in the United States under color of law and inserting who is not a qualified alien (as defined in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)).(b)Clarification that certain ACA benefits treated as Federal public benefitsSection 401(c) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(c)) is amended by adding at the end the following new paragraph:(3)In applying paragraph (1), the following assistance and benefits are treated as health benefits described in paragraph (1)(B):(A)Enrollment under the temporary high risk health insurance pool program under section 1101 of the Patient Protection and Affordable Care Act (42 U.S.C. 18001).(B)Participation in an Exchange established under title I of the Patient Protection and Affordable Care Act.(C)Participation in the health program established under section 1331(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18051).(D)Allowance of a tax credit under section 36B of the Internal Revenue Code of 1986.(E)Reduction of cost-sharing under qualified health plans under section 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071).(F)Provision of advance payments under section 1412 of the Patient Protection and Affordable Care Act (42 U.S.C. 18082)..(c)Clarification That Certain ACA Benefits Treated as Federal Means-Tested Public BenefitsSection 403(c) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(c)) is amended by adding at the end the following new paragraph:(3)In applying this section, assistance and benefits described in section 401(c)(3) are treated as Federal means-tested public benefits to which subsection (a) applies..(d)Effective date(1)In generalSubject to paragraph (2), the amendments made by this section shall apply to coverage months beginning more than 120 days after the date of the enactment of this Act.(2)Transition for current enrolleesIn the case of an individual who is being provided assistance or benefits described in paragraph (3) of section 401(c) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(c)), as added by subsection (b), as of the date of the enactment of this Act, the amendments made by this section (other than the amendments made by subsection (a)(8)) shall not apply with respect to such assistance or benefits provided to such individual for coverage months before January of the year after the date of enactment of this Act.403.Aliens paroled into the United States ineligible for Federal public benefitsSection 431(b) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)) is amended by striking paragraph (4).VState and local enforcement of the immigration laws501.DefinitionsIn this title:(1)SecretaryThe term Secretary means the Secretary of Homeland Security.(2)StateThe term State has the meaning given to such term in section 101(a)(36) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(36)).502.Immigration law enforcement by States and localitiesLaw enforcement personnel of a State, or of a political subdivision of a State, may investigate, identify, apprehend, arrest, detain, or transfer to Federal custody aliens for the purposes of enforcing the immigration laws of the United States to the same extent as Federal law enforcement personnel. Law enforcement personnel of a State, or of a political subdivision of a State, may also investigate, identify, apprehend, arrest, or detain aliens for the purposes of enforcing the immigration laws of a State or of a political subdivision of State. Law enforcement personnel of a State, or of a political subdivision of a State, may not remove aliens from the United States.503.ImmunityNotwithstanding any other provision of law, a law enforcement officer of a State or local law enforcement agency who is acting within the scope of the officer’s official duties shall be immune, to the same extent as a Federal law enforcement officer, from personal liability arising out of the performance of any duty described in this title, including the authorities to investigate, identify, apprehend, arrest, detain, or transfer to Federal custody, an alien for the purposes of enforcing the immigration laws of the United States (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) or the immigration laws of a State or a political subdivision of a State.504.Federal custody of inadmissible and deportable aliens in the United States apprehended by State or
 local law enforcement(a)In generalTitle II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended by inserting after section 240C the following:240D.Custody of inadmissible and deportable aliens present in the United States(a)Transfer of custody by State and local officialsIf a State, or a political subdivision of a State, exercising authority with respect to the apprehension or arrest of an inadmissible or deportable alien submits to the Secretary of Homeland Security a request that the alien be taken into Federal custody, notwithstanding any other provision of law, regulation, or policy the Secretary—(1)shall take the alien into custody not later than 48 hours after the request has been issued following the conclusion of the State or local charging process or dismissal process, or if no State or local charging or dismissal process is required, the Secretary shall issue a detainer and take the alien into custody not later than 48 hours after the alien is apprehended, in order to determine whether the alien should be detained, placed in removal proceedings, released, or removed; and(2)shall request that the relevant State or local law enforcement agency temporarily hold the alien in their custody or transport the alien for transfer to Federal custody.(b)Policy on detention in Federal, contract, State, or local detention facilitiesIn carrying out section 241(g)(1), the Attorney General or Secretary of Homeland Security shall ensure that an alien arrested under this title shall be held in custody, pending the alien’s examination under this section, in a Federal, contract, State, or local prison, jail, detention center, or other comparable facility. Notwithstanding any other provision of law, regulation or policy, such facility is adequate for detention, if—(1)such a facility is the most suitably located Federal, contract, State, or local facility available for such purpose under the circumstances;(2)an appropriate arrangement for such use of the facility can be made; and(3)the facility satisfies the standards for the housing, care, and security of persons held in custody by a United States Marshal.(c)ReimbursementThe Secretary of Homeland Security shall reimburse a State, or a political subdivision of a State, for all reasonable expenses, as determined by the Secretary, incurred by the State, or political subdivision, as a result of the incarceration and transportation of an alien who is inadmissible or deportable as described in subsections (a) and (b). Compensation provided for costs incurred under such subsections shall be the average cost of incarceration of a prisoner in the relevant State, as determined by the chief executive officer of a State, or of a political subdivision of a State, plus the cost of transporting the alien from the point of apprehension to the place of detention, and to the custody transfer point if the place of detention and place of custody are different.(d)Secure facilitiesThe Secretary of Homeland Security shall ensure that aliens incarcerated pursuant to this title are held in facilities that provide an appropriate level of security.(e)Transfer(1)In generalIn carrying out this section, the Secretary of Homeland Security shall establish a regular circuit and schedule for the prompt transfer of apprehended aliens from the custody of States, and political subdivisions of a State, to Federal custody.(2)ContractsThe Secretary may enter into contracts, including appropriate private contracts, to implement this subsection..(b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 240C the following new item:Sec. 240D. Custody of inadmissible and deportable aliens present in the United States..505.State Criminal Alien Assistance Program (SCAAP)Subparagraph (A) of section 241(i)(3) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(3)) is amended by inserting charged with or before convicted.506.Limitation on State receipt of Federal funding(a)In generalA State or political subdivision of a State that has in place a law or policy described in subsection (b) may not receive—(1)grants made under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.);(2)grants made under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.); or(3)compensation under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)).(b)Law or policy describedA law or policy is described in this subsection if the law or policy—(1)is in contravention of section 642(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(a));(2)prohibits or restricts law enforcement officers of that State or political subdivision from collecting information relating to an individual’s immigration status; or(3)prohibits or restricts compliance with, or the honoring of detainers issued by Immigration and Customs Enforcement.507.ICE detainersSection 287(d) of the Immigration and Nationality Act (8 U.S.C. 1357(d)) is amended in the matter preceding paragraph (1), by striking law relating to controlled substances, and inserting law,.508.Preservation of the Secure Communities program and removal of deportable aliens identified under
 the interoperable law enforcement and intelligence electronic data systemSection 202 of the Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1722) is amended—(1)in subsection (a)(2), by adding at the end the following: Compliance with the requirements of this paragraph shall include, at a minimum, the operation of the Secure Communities program, as in effect on November 19, 2014.; and(2)by adding at the end the following:(c)Required actionUpon receiving notice under the interoperable law enforcement and intelligence electronic data system established under subsection (a) that a deportable alien is in the custody of Federal, State, or local law enforcement, the Secretary of Homeland Security shall, following the conclusion of the charging process, dismissal process, or completion of the alien’s sentence, as appropriate, issue a detainer, take the alien into custody, and initiate removal proceedings under section 238 or 240 of the Immigration and Nationality Act (8 U.S.C. 1228, 1229a), as appropriate..VIAsylum Reform and Border Protection601.Clarification of intent regarding taxpayer-provided counselSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended—(1)by inserting (a) In general.— before In any removal;(2)by striking (at no expense to the Government); and(3)by adding at the end the following:(b)No expense to the GovernmentNotwithstanding any other provision of law, in no instance shall the Government bear any expense for counsel for any person in removal proceedings or in any appeal proceedings before the Attorney General from any such removal proceedings..602.Credible fear interviewsSection 235(b)(1)(B)(v) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)(v)) is amended by striking 208. and inserting 208, and it is more probable than not that the statements made by the alien in support of the alien’s claim are true..603.Recording expedited removal and credible fear interviews(a)In generalThe Secretary of Homeland Security shall establish quality assurance procedures and take steps to effectively ensure that questions by employees of the Department of Homeland Security exercising expedited removal authority under section 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)) are asked in a uniform manner, and that both these questions and the answers provided in response to them are recorded in a uniform fashion.(b)Factors relating to sworn statementsWhere practicable, any sworn or signed written statement taken of an alien as part of the record of a proceeding under section 235(b)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(A)) shall be accompanied by a recording of the interview which served as the basis for that sworn statement.(c)InterpretersThe Secretary shall ensure that a competent interpreter, not affiliated with the government of the country from which the alien may claim asylum, is used when the interviewing officer does not speak a language understood by the alien and there is no other Federal, State, or local government employee available who is able to interpret effectively, accurately, and impartially.(d)Recordings in immigration proceedingsRecordings of interviews of aliens subject to expedited removal shall be included in the record of proceeding and shall be considered as evidence in any further proceedings involving the alien.(e)No private right of actionNothing in this section shall be construed to create any right, benefit, trust, or responsibility, whether substantive or procedural, enforceable in law or equity by a party against the United States, its departments, agencies, instrumentalities, entities, officers, employees, or agents, or any person, nor does this section create any right of review in any administrative, judicial, or other proceeding.604.Safe third countrySection 208(a)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)(A)) is amended—(1)by striking Attorney General and inserting Secretary of Homeland Security; and(2)by striking removed, pursuant to a bilateral or multilateral agreement, to and inserting removed to.VIIMiscellaneous701.Suspension of effectiveness of certain laws(a)Waiver of inadmissibility of aliens unlawfully presentSection 212(a)(9)(B)(v) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)(B)(v)) is suspended during the period beginning on the date of the enactment of this Act and ending on January 20, 2017.(b)Designation for temporary protected statusNo foreign state may be designated or redesignated under section 244(b) of the Immigration and Nationality Act (8 U.S.C. 1254a(b)) during the period beginning on the date of the enactment of this Act and ending on January 20, 2017. The preceding sentence shall not be construed to affect any extension of a designation under paragraph (3)(C) of such section, if the designation was made prior to the date of the enactment of this Act.702.Temporary protected status reformSection 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) is amended—(1)in subsection (a)—(A)in paragraph (3), by striking subparagraphs (B) and (C) and redesignating subparagraph (D) as subparagraph (B); and(B)in paragraph (5), by striking to deny temporary protected status to an alien based on the alien’s immigration status or;(2)in subsection (b)—(A)in paragraph (3)—(i)in subparagraph (A), by striking , and any extended period of designation,;(ii)in subparagraph (B), by striking or, if later, the expiration of the most recent previous extension under subparagraph (C); and(iii)in subparagraph (C), by striking is extended for and all that follows, and inserting may be extended for one additional period of up to 18 months, in the discretion of the Attorney General.; and(B)in paragraph (5)(B), by striking the second sentence;(3)in subsection (c)(1)(A)—(A)in clause (iii), by striking and at the end;(B)in clause (iv), by striking the period at the end and inserting ; and; and(C)by adding after clause (iv) the following:(v)the alien had lawful immigration status in the United States on the effective date of the most recent designation of that state.; and (4)in subsection (g), by striking aliens who are or may become otherwise deportable or have been paroled into the United States and inserting aliens who may become otherwise deportable.